Title: To Thomas Jefferson from Delamotte, 12 March 1793
From: Delamotte
To: Jefferson, Thomas


Havre, 12 Mch. 1793. This letter will be brought by the Euphrasia, Captain William McFaden of Philadelphia, which arrived here last October from New Orleans under the Spanish flag as L’Espérance. After disposing  of his cargo and completing his business with the Spanish consul, McFaden came to him claiming to be American and presenting a ship’s register for the Euphrasia dated Philadelphia, 2 Jan. 1792, which identifies McFaden as sole owner and the ship as one of two decks, three masts, and 195 ¾ tons. After being informed by McFaden of his wish to load the ship for New York under the American flag, he consulted the Spanish consul, who had no evidence that it was Spanish and did not object. He then wrote Gouverneur Morris, who replied that even if the captain had committed fraud, it was better to give him the benefit of his register than to stop him, provided he explained himself to TJ, who can take any appropriate action.
